Citation Nr: 1822433	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-45 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for lumbago, effective December 22, 2007, and 20 percent, effective June 18, 2008. 

2. Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction presently resides with the RO in St. Petersburg, Florida.  

The Veteran testified at a May 2011 hearing before the undersigned at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file. 

During the course of the appeal, the RO granted service connection for radiculopathy of the bilateral lower extremities, secondary to the lumbago, effective October 19, 2013.  As there is no record that the Veteran appealed the RO's decision, the ratings assigned for radiculopathy of the bilateral lower extremities are not before the Board.  However, for the period prior to October 19, 2013, whether a separate rating is warranted for neurological impairment secondary to the lumbar spine disability is before the Board.

In February 2012, September 2013, July 2014 and May 2017, the Board remanded this case for additional development.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1. Prior to June 18, 2008, the Veteran's lumbar spine disability has been manifested by forward flexion to 40 degrees with objective evidence of painful motion beginning at that point.

2. From June 18, 2008 to October 19, 2013, the Veteran's lumbar spine disability has not more nearly approximated limitation in forward flexion to 30 degrees or less; unfavorable or favorable ankylosis of the lumbar spine; or incapacitating episodes having a total duration of at least four weeks within a 12 month period.

3. On and after October 19, 2013, the Veteran's lumbar spine disability has more nearly approximated limitation in forward flexion to 30 degrees or less.  

4. As of January 5, 2011, the Veteran demonstrated right and left lower extremity lumbar radiculopathy.

5. For the period on appeal prior to August 31, 2010, the Veteran was not prevented from securing and maintaining substantially gainful employment solely due to her service-connected disabilities.

6. On and after August 31, 2010, the Veteran was not prevented from securing and maintaining substantially gainful employment solely due to her service-connected disabilities other than her service-connected depression and anxiety. 


CONCLUSIONS OF LAW

1. Prior to June 18, 2008, the criteria for a disability rating of 20 percent, but not in excess of 20 percent, for lumbago were met. 38 U.S.C. §§ 1155, 5103, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5235-5243 (2017).

2. From June 18, 2008 to October 19, 2013, the criteria for a disability rating in excess of 20 percent, for lumbago were not met. 38 U.S.C. §§ 1155, 5103, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5235-5243 (2017).

3. On and after October 19, 2013, the criteria for a disability rating of 40 percent, but not in excess of 40 percent, for lumbago have been met. 38 U.S.C. §§ 1155, 5103, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5235-5243 (2017).

4. The criteria for a separately compensable rating of 10 percent, but no greater, for left lower extremity lumbar radiculopathy, beginning January 5, 2011, have been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).

5. The criteria for a separately compensable rating of 10 percent, but no greater, for right lower extremity lumbar radiculopathy, beginning January 5, 2011, have been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).

6. For the period on appeal prior to August 31, 2010, the criteria for entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).

7. On and after August 31, 2010, the criteria for entitlement to a TDIU (separate from service-connected depression/anxiety) have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  The evidence indicates that adequate notice was provided to the Veteran and that VA complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA and private treatment records have been associated with the claims file.  The file also includes records from the Social Security Administration (SSA) and the Veteran's Vocational Rehabilitation and Education (VR&E) file.  Further, the Veteran has not identified any outstanding records that are relevant to the claims being decided on appeal.

The Veteran was afforded multiple VA examinations during the appeal period.  The Board finds these examinations, in combination with the treatment records of record, to be comprehensive and sufficient in addressing the severity of the Veteran's low back condition (and any related neurological impairment), as well as, her functional impairment due to her service-connected conditions during the period on appeal.  In this regard, it is noted that these evaluations were provided following a review of the claims file and a thorough examination and interview of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C. § 5103A(a)(2) (2014).

Increased Ratings, Generally

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505.  Here, the Board finds that the Veteran's symptoms related to her lumbar spine condition have significantly changed throughout the appeal period and staged ratings are warranted.  

Lumbar Spine Disability

The Veteran filed for service connection for a low back disability in March 2008, shortly after separating from service in December 2007.  The Veteran was granted service connection for lumbago with an evaluation of 10 percent, effective the day after her discharge from service.  In October 2008, the Veteran was granted a rating of 20 percent for her lumbar spine disability, effective June 18, 2008.  The issue of a higher rating for both periods is on appeal before the Board.  The Board finds that evidence of record supports an initial 20 percent rating, and that the Veteran's condition increased in severity during the appeal period warranting a 40 percent rating as of October 19, 2013. 

The Veteran's lumbago has been rated under DC 5237 for a lumbosacral strain.  DC 5237 can be evaluated in one of two ways.  It can either be evaluated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or according to the Formula for Rating IVDS Based on Incapacitating Episodes (Incapacitating Episodes Formula).  38 C.F.R. § 4.71a, DC 5235-5243.  

Under the General Formula, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion not greater than 120 degrees.  Id.  A rating of 20 percent can also be attained if muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour are present.  Id.  A 40 percent evaluation is warranted under the General Formula when there is forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine (meaning when considering the adjacent cervical segment as well).  See id.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).

The General Formula applies for rating purposes with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  When rating according to the General Formula, any associated objective neurologic abnormalities are rated separately under their respective diagnostic codes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For the purposes of rating, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., at Note (2).  Thus, the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id.
The Veteran's low back disability can also be rated using the Incapacitating Episodes Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula allows for a rating of 20 percent if there have been incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula.   For the purposes of this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

Prior to June 18, 2008

In response to her claim for service connection, the Veteran was provided a VA examination regarding her low back disability in April 2008.  During this evaluation, the examiner reported range of motion of the Veteran's low back from 0 to 70 degrees, but objective evidence of painful motion was reported from 40 to 70 degrees.  The examiner indicated that the Veteran's back symptoms would cause functional limitations in daily activities that included: severe impairment in exercise and sports; moderate impairment in chores and recreational activities; and mild impairment in driving.  The examiner opined that the Veteran's conditions would not limit her ability to feed, bathe, dress, or groom herself.  The examiner denied evidence of ankylosis of the spine.

Upon review of the evidence of record, the Board finds that 20 percent rating is warranted for the Veteran's lumbago during this period.  The Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.  In light of the objective evidence of restriction of range of motion of the Veteran's forward flexion due to pain to 40 degrees in April 2008, the Board finds that the lumbar spine disability most nearly approximates the criteria required for a 20 percent disability rating prior to June 18, 2008.  See 38 C.F.R. § 4.7 (2017).

However, neither the Veteran's examination report nor her treatment records indicate that she had limitation of motion to 30 degrees or less, or ankylosis of the entire thoracolumbar spine or the entire spine during this period.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  Further, the VA examination during this period specifically provides evidence that the Veteran has range of motion in to 40 degrees without pain, which is in excess of 30 degrees.  Accordingly, the Board finds that evidence indicates that the Veteran's functional limitations more nearly approximate a rating in excess of 20 percent during this period.  See DeLuca, 8 Vet. App. at 204-7; see also 38 C.F.R. §§ 4.40, 4.45 (2017).  

A rating in excess of 20 percent is also not warranted under the Incapacitating Episodes Formula prior to June 18, 2008.  The examiner reported that the Veteran was not suffering from Intervertebral Disc Syndrome and did not indicate that she had been prescribed bedrest for at least four weeks during any twelve month period prior to June 18, 2008.  Further, the Veteran's treatment records also do not report that she had been prescribed bed rest due during this period.   

Accordingly, the Board finds that a rating of 20 percent, but not in excess of 20 percent, for the Veteran's lumbago is warranted for the period prior to June 18, 2008.  See 38 C.F.R. 4.3; 4.71a, DC 5237.  



June 18, 2008 to October 19, 2013

In order to warrant a rating in excess of 20 percent under the schedular rating criteria for a lumbar spine disability, the Veteran must demonstrate evidence of forward flexion of the lumbar spine limited to 30 degrees or less, favorable or unfavorable ankylosis of the lumbar spine, or incapacitating episodes having a total duration of at least four weeks within a 12 month period.  Unfortunately, the Board finds that the Veteran's lumbago did not warrant a rating in excess of 20 percent for the period between June 18, 2008 and October 19, 2013.

The Veteran was provided a VA examination regarding the severity of her low back condition in January 2011.  The examiner stated that the Veteran's lumbar flexion was from 0 to 45 degrees.  No additional loss of range of motion was reported due to pain, fatigue, weakness, lack of endurance or incoordination, or following repetitive use.  The examiner also stated that the Veteran did not have any days of prescribed bed rest due to her back condition in the past 12 months.  The examiner denied evidence of ankylosis of the spine.  The examiner stated that the Veteran's condition caused limitation of function that included: avoiding walking more than 15 yards; avoiding sitting more than 15 minutes; and avoiding standing more than 20 - 30 minutes.  The examiner also stated that the Veteran was unable to bathe while sitting down and that she uses extra mattresses to sleep.  The Veteran reported that she was unable to lift over 15 pounds and that she takes her children to the store to push the cart. 

In June 2011, the Veteran was provided a Physical Residual Functional Capacity Assessment in relation to a claim for Social Security disability benefits.  The examiner stated that she had flexion of the lumbar spine from 0 to 45 degrees.  

The Board notes that both evaluations of record during this period indicate that the Veteran had lumbar flexion from zero to 45 degrees.  While the Board has considered whether a higher rating is warranted for the Veteran's lumbago based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, the January 2011 examiner specifically reported that the Veteran did not demonstrate painful motion until 45 degrees or additional loss of range of motion due to fatigue, weakness, lack of endurance or incoordination, or following repetitive use.  Accordingly, as neither the Veteran's examination reports nor her treatment records indicate that she had limitation of motion to 30 degrees or less, or ankylosis of the entire thoracolumbar spine or the entire spine, the Board finds that the evidence does not support that the Veteran's functional limitations more nearly approximate a rating in excess of 20 percent during this period. See DeLuca, 8 Vet. App. at 204-7; see also 38 C.F.R. §§ 4.40, 4.45 (2017).  

A rating in excess of 20 percent is also not warranted under the Incapacitating Episodes Formula between June 18, 2008 and October 19, 2013.  Here, the medical evidence of record does not document that the Veteran had been prescribed bed rest due to her low back in excess of four weeks during this period.  Also, the January 2011 examiner specifically denied that the Veteran had been prescribed bed rest in 12 months prior to the examination.  Accordingly, the Board finds that a rating in excess of 20 percent for the Veteran's lumbago is not warranted for the period between June 18, 2008 and October 19, 2013.  See 38 C.F.R. 4.3; 4.71a, DC 5237.

On and after October 19, 2013

In October 2013, the Veteran was provided a VA examination regarding her lumbar spine disability.  The examiner stated that the Veteran had forward flexion to 75 degrees, but that painful motion began at 0 degrees.  The examiner denied evidence of ankylosis of the spine.

As the Veteran's condition demonstrated objective evidence of painful motion at thirty degrees or less, the Board finds that the Veteran's lumbar spine disability more nearly approximates the criteria for a 40 percent rating during this period.  

In order to warrant a rating in excess of 40 percent under the schedular rating criteria for a lumbar spine disability, the Veteran must demonstrate evidence of unfavorable ankylosis of the thoracolumbar spine, incapacitating episodes of at least six weeks within a 12 month period, or unfavorable ankylosis of the entire spine.

First, the Board notes that the October 2013 examiner denied that the Veteran had ankylosis of the spine.  While the Veteran was noted to have painful motion of the lumbar spine at 0 degrees, the evidence indicates that the Veteran has retained some ability to move her lumbar spine.  Further, to the extent that the evidence indicates that the Veteran cannot move her lumbar spine without pain, the evidence indicates that she is able to stand upright to 0 degrees.  As the Veteran is not permanently in a non-upright position, her condition would not more nearly approximate unfavorable ankylosis of the lumbar spine.    

VA treatment records also do not indicate that the Veteran suffers from ankylosis of the lumbar spine, or that she has been prescribed bed rest for at least 6 weeks during the prior 12 months.  

In conclusion, the Board finds that on and after October 19, 2013, the Veteran's lumbar spine condition more nearly approximates the criteria for a 40 percent rating, but not in excess of 40 percent, during the appeal period.  See 38 C.F.R. 4.3; 4.71a, DC 5243.  

Bilateral Lower Extremity Radiculopathy 

As discussed above, the RO granted service connection for radiculopathy of the bilateral lower extremities, secondary to the lumbago, effective October 19, 2013.  The Board notes that the Veteran did not appeal the ratings assigned for these conditions; however, the issue of whether a separate rating is warranted for neurological impairment secondary to the lumbar spine disability prior to October 19, 2013 is before the Board. 

When rating according to the General Formula, any associated objective neurologic abnormalities are rated separately under their respective diagnostic codes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  As disability rating for the Veteran's low back disability has been on appeal for the period since the day after the Veteran separated from service, a determination should be provided whether the Veteran had associated objective neurologic abnormalities that warranted separate evaluation during that period.  

After resolving the benefit of the doubt in favor of the Veteran, the Board finds that a separate rating for right and left lower extremity radiculopathy is warranted from January 5, 2011.  

As noted above, the Veteran's low back disability was evaluated by a VA examiner in April 2008, January 2011, and October 2013.  

During the April 2008 evaluation, the examiner noted that the Veteran denied radiating pain.  The examiner also found no evidence of muscle weakness and bilateral straight leg testing was negative.  Radiculopathy of either lower extremity was not diagnosed at that time.  

In January 2011, the Veteran complained of bilateral lower extremity radiculopathy.  The Veteran reported symptoms of radiation of pain down both posterior thighs to her knees; however, the examiner again found no objective evidence of radiculopathy on examination.  

During the Veteran's May 2011 Board hearing, she reported symptoms of shooting pain in his her bilateral knees that she was having her doctors "look into."  In October 2011, the Veteran visited the Bay Pines VAMC with reports of significant left lower extremity pain that was radiating from her lower back.  The Veteran was diagnosed with left lower extremity radiculopathy.  

The Board notes that the Veteran is competent to report symptoms of shooting pain from her lower back to her thighs and knees.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As the Veteran was found to have objective signs of radiculopathy in October 2011 after several months of reporting ongoing radiating pain, the Board finds that entitlement to separate 10 percent ratings for right and left lower extremity radiculopathy is warranted as of January 5, 2011.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2017).  There is no evidence of moderate incomplete paralysis; thus, assignment of a higher 20 percent rating is not warranted. 


Entitlement to a TDIU 

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

There are two significant periods at issue regarding whether the Veteran's service-connected conditions caused her to be unable to work.  First, whether the Veteran's service-connected conditions caused her to be unable to work prior to August 31, 2010, the date she was granted a 100 percent rating due to her service-connected depression and anxiety.  Second, whether the Veteran's service-connected conditions (other depression and anxiety) caused her to be unable to work after August 31, 2010.  Unfortunately, the Board finds that a TDIU is not warranted prior to August 31, 2010 and a TDIU is not warranted separate from her service-connected depression and anxiety on and after August 31, 2010.  

Prior to August 31, 2010

Prior to August 31, 2010, the Veteran was service-connected for the following disabilities: lumbago, rated 20 percent disabling; gastroesophageal reflux disease, rated 10 percent disabling; right middle ear infection, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and hearing loss, right ear, rated as noncompensable.  These conditions result in a combined rating of 40 percent, which is below the necessary threshold for a TDIU.  Accordingly, TDIU on a schedular basis is denied during this period.  See 38 C.F.R. § 4.16(a).  

While the Veteran did not meet the criteria for a TDIU on a schedular basis prior to August 31, 2010, the Veteran has maintained that her conditions resulted in her inability to secure or follow a substantially gainful occupation; therefore, a TDIU on an extraschedular basis must be considered.  Unfortunately, the evidence of record does not support that the Veteran was unable to secure or follow a substantially gainful occupation solely due to her service-connected disabilities prior to August 31, 2010 and referral for extraschedular consideration of TDIU is not warranted.

The central inquiry for entitlement to TDIU is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Unfortunately, the evidence of record including statements provided by the Veteran weigh against her claim that a TDIU is warranted due to her service-connected disabilities prior to August 31, 2010.  Particularly, the Board notes that the Veteran was not service connected for her depression or anxiety prior to August 31, 2010.  During her Board hearing, she indicated her depression was part of the reason she was unable to work. "I try to do little things around the house, and I can't even do that.  So I know working is not like an option for me right now. Emotionally, it's really hard for me I have teenage kids, you know I can't do what I used to do before all of this happened.  And the depression part of it, it's always on my mind I'm constantly having bad dreams."  

Further, the Veteran's applications for Social Security Disability benefits indicate that she was not disabled "solely" due to her service-connected disabilities prior to August 31, 2010.  While SSA determinations are not binding on the Board, these determinations are probative evidence.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).  In the Veteran's application for SSA disability benefits in March 2011, she indicated that she was disabled due to the following conditions since December 2007: back injury, right ear hearing loss, asthma and depression.  The Board notes that the Veteran was not service-connected for either depression or asthma prior to August 31, 2010.  

In response to the Veteran's 2011 claim for SSA disability benefits, SSA denied the claim and determined that the Veteran was able to perform some work despite her impairments at that time.  The Veteran reapplied as was eventually determined to be disabled per SSA as of June 11, 2010, due to impairments that included; hearing loss, degenerative disc disease, kidney stones, headaches, PTSD, major depressive disorder, anxiety, and panic disorder.  Again, the Board notes that the Veteran was not service connected for psychiatric disorder, headaches, or kidney stones prior to August 2010. 

As even the Veteran herself has contended that her nonservice-connected conditions, particularly her anxiety and depression, were at least, in part, responsible for her inability to obtain and maintain substantial gainful employment, the Board finds that the weight of the competent evidence of record indicates that the Veteran was not unable to secure or follow a substantially gainful occupation solely due to her service-connected conditions.  Therefore, the Board finds that referral for extraschedular consideration of TDIU is not warranted for the period prior to August 31, 2010. 

On and After August 31, 2010

In a statement provided by the Veteran's representative in June 2013, the representative argued that a TDIU should still be considered after the Veteran was granted the 100 percent rating for anxiety and depression because "although, the veteran is now 100 percent for depression, individual unemployability is a viable issue as date of claim precedes grant of 100 percent for depression and the Veteran could have benefitted from her C&P as increase for back may have gotten her Special Monthly Compensation "S" for separate condition(s) combining to 60 percent or more."  As the Veteran could receive a higher rate of compensation if a TDIU was granted based upon her conditions separate from his anxiety and depression, the Board will consider if a TDIU is warranted on that basis.  

On and after August 31, 2010, the Veteran was service-connected for the following disabilities (other than anxiety and depression): lumbago, rated 40 percent disabling; right lower extremity radiculopathy, rated 10 percent disabling; left lower extremity radiculopathy, rated 10 percent disabling; gastroesophageal reflux disease, rated 10 percent disabling; right middle ear infection, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and hearing loss, right ear, rated as noncompensable.  As discussed above, these conditions result in a combined rating of 70 percent, which meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  

Unfortunately, while the Veteran meets the schedular requirements, the evidence does not support that the Veteran is unable to work solely due to her service-connected disabilities (other than anxiety and depression).  As noted above, even the Veteran has indicated that her depression was a component of her inability to find and maintain work.  She indicated this in both her statements at her 2011 Board hearing and in her applications for SSA disability benefits.  Also, when SSA disability benefits were granted, they were granted in part due to the Veteran's depression as well as other nonservice-connected conditions such as headaches and kidney stones.  Accordingly, the Board finds that the weight of the evidence weighs against a finding that the Veteran's conditions separate from her service-connected depression and anxiety warrant a TDIU on and after August 31, 2010.  


ORDER

Prior to June 18, 2008, a disability rating of 20 percent, but not in excess of 20 percent, for lumbago is granted. 

From June 18, 2008 to October 19, 2013, a disability rating in excess of 20 percent for lumbago is denied. 

On and after October 19, 2013, a disability rating of 40 percent, but not in excess of 40 percent, for lumbago is granted.

As of January 5, 2011, a separate evaluation of 10 percent for right lower extremity lumbar radiculopathy is warranted. 

As of January 5, 2011, a separate evaluation of 10 percent for left lower extremity lumbar radiculopathy is warranted. 

Prior to August 31, 2010, entitlement to a TDIU is denied.

On and after August 31, 2010, entitlement to a TDIU (separate from service-connected depression/anxiety) is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


